Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 1 of 17 Page ID #:1
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 2 of 17 Page ID #:2



                               AFFIDAVIT

I, Martina Doino, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

1. I am a Special Agent (“SA”) with the Department of Homeland

Security (“DHS”), Immigration and Customs Enforcement (“ICE”),

Homeland Security Investigations (“HSI”), and have been so

employed since December 2019.      I am currently assigned to the

HSI Office of the Special Agent in Charge at the Los Angeles

International Airport.     I attended the HSI Criminal Investigator

Training Program at the Federal Law Enforcement Training Center

(“FLETC”), in Glynco, Georgia.      At FLETC, I received training in

conducting criminal investigations into narcotics smuggling,

interdiction, and distribution of controlled substances.

2. I am currently assigned to the Los Angeles Border Enforcement

Security Taskforce (“LA BEST”) in Los Angeles, California, and

have been so assigned since August 2021.        LA BEST is a multi-

agency task force aimed at identifying, targeting, and

eliminating vulnerabilities to the security of the United States

related to the Los Angeles/Long Beach seaport complex, as well

as the surrounding transportation and maritime corridors.          My

responsibilities include the investigation of violations of

federal criminal laws, including crimes involving money
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 3 of 17 Page ID #:3



laundering, narcotics trafficking, smuggling, fraud, and

immigration violations.

3. Prior to my tenure as an SA, I was a police officer in Key

Biscayne, Florida from February 2015 to May 2019.         From July

2018 to May 2019, I was a Task Force Officer (“TFO”) on a High

Intensity Drug Trafficking Area Task Force, where I participated

in investigations into money laundering and drug trafficking

crimes in South Florida.     Throughout my law enforcement career,

I have participated in numerous criminal investigations

involving narcotics importation or distribution.         Through these

investigations, I am familiar with the methods and practices of

drug users, drug traffickers, and drug manufacturers.          I have

also spoken at length with other HSI SAs and local law

enforcement officers regarding methods of drug trafficking.

                       II. PURPOSE OF AFFIDAVIT

4. This affidavit is made in support of a criminal complaint

against Fernando RODRIGUEZ FONSECA for violations of Title 8,

United States Code, Section 1326(a), Attempted Illegal Reentry

into in the United States Following Deportation or Removal, and

Section 1324(a)(1)(A)(i), (a)(1)(A)(v)(I), Conspiracy to Bring

and Attempt to Bring an Alien to the United States at a Place

Other Than a Designated Port of Entry.

5. Because this affidavit is being submitted for the limited
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 4 of 17 Page ID #:4



purpose of securing the requested criminal complaint, I have not

attempted to include each and every fact that may be known to me

and other law enforcement personnel concerning this

investigation.   I have set forth only those facts that I believe

are necessary to establish probable cause for the requested

criminal complaint.    Where statements of others are set forth in

this affidavit, they are set forth in substance and in part,

unless otherwise indicated.     The facts set forth in this

affidavit are based upon information obtained from other law

enforcement personnel, reports and database queries, and, where

noted, my personal knowledge and training and experience.

                  III. STATEMENT OF PROBABLE CAUSE

6. Based on my conversations with law enforcement officers,

review of reports of investigation, and my own knowledge of this

investigation, I know the following:

A. On Sunday, August 15, 2021, at approximately 4:15 p.m.,

Orange County Sheriff’s Department (“OCSD”) made contact with

three individuals on a pleasure craft at Dana Point Harbor in

Dana Point, California, and determined that they were possibly

involved in smuggling activity based upon their statements to

officers, as set forth in more detail below.        OCSD advised the

Maritime Coordination Center of the incident, and ReCom partners

were contacted to provide a federal response to the possible
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 5 of 17 Page ID #:5



smuggling event.    Response came from, among others, the U.S.

Border Patrol (“USBP”) and the CBP/Office of Field Operations

Special Enforcement Group.

B. OCSD Deputies P.M. and D.D. advised that they were contacted

by vessel assist (TowBoat U.S.) who advised they encountered a

suspicious vessel at the Dana Point fuel dock (34661 Puerto

Place, Dana Point, California 92629).       The vessel’s motor

appeared to have blown out after the arrival at the fuel dock.

C. Two subjects on the vessel, during conversation with TowBoat

U.S., said things that did not make sense, including that          they

had caught fish, but only last week and not that day.          TowBoat

U.S. contacted OCSD to investigate.

D. Upon arrival, OCSD noticed that the boat was missing parts of

its California registration number, and that the boat had

fishing rods without fishing line, despite the subjects stating

that they had been out fishing. OCSD performed a registration

check and then boarded the vessel, where they observed more

signs of maritime smuggling, including fuel jugs in the cabin,

excess life vests, and Mexican-labeled food, as well as three

individuals previously not known to be on board the vessel.

E. OCSD advised that the operator of the vessel was wearing a

pink shirt and was attempting to work on the motor

intermittently while getting assistance from the other person on
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 6 of 17 Page ID #:6



deck, who was wearing a white “Hugo Boss” shirt.

F. At approximately 5:00 p.m., the USBP performed an immigration

inspection and determined, based on questioning, that all five

subjects had unlawfully entered the United States without

inspection.   The subjects were then taken to San Clemente for

processing, and the vessel was seized. LA BEST responded to San

Clemente to interview subjects.

G. On August 15,2021, Special Agent Martina Doino and Special

Agent Landon Grace interviewed the migrant who was wearing a

pink shirt and was suspected of being the operator, later

identified as Fernando RODRIGUEZ FONSECA. RODRIGUEZ FONSECA was

Mirandized and notified of his consular rights in Spanish and

agreed to speak with law enforcement.

H. RODRIGUEZ FONSECA stated that he was born in Senora, Mexico.

RODRIGUEZ FONSECA admitted he did not have legal immigration

status in the United States. RODRIGUEZ FONSECA stated that the

last time he entered the United States was about “a month ago,

possibly near Long Beach”. RODRIGUEZ FONSECA stated that on

August 15, 2021, he had entered the United States by boat.

RODRIGUEZ FONSECA admitted that he had been deported or removed

from the United States approximately five times. RODRIGUEZ

FONSECA admitted that he knew it was illegal to re-enter the

United States after being deported.
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 7 of 17 Page ID #:7



I.   RODRIGUEZ FONSECA stated he entered the United States on

August 15, 2021, for work. When asked by SAs if he had ever been

arrested, RODRIGUEZ FONSECA stated he had served time for a

prior human smuggling charge.

 J. RODRIGUEZ FONSECA admitted that he had smuggled illegal

aliens on August 15, 2021, explaining that it was his “job” to

do so. RODRIGUEZ FONSECA stated there were 13 people including

himself on the vessel on August 15, 2021. RODRIGUEZ FONSECA

admitted he knew everyone on the vessel was undocumented because

according to him, if they had status, “they would not be riding

in a boat to the United States”. When asked about how he knew

the way to United States, RODRIGUEZ FONSECA stated that because

he had made the trip various times, he knew the route well.

RODRIGUEZ FONSECA stated he was the captain of the boat on

August 15, 2021, and had served as the captain on other

occasions as well. RODRIGUEZ FONSECA admitted to driving a boat

for the purpose of smuggling aliens approximately seven to eight

other times. When SAs asked about compensation, RODRIGUEZ

FONSECA stated that he gets paid “good or sometimes nothing”.

RODRIGUEZ FONSECA stated he can make from $500 to $1,000 per

person per trip.

K. RODRIGUEZ FONSECA stated that the vessel had departed from

Ensenada, Mexico, on August 14, 2021, at approximately 22:00

hours from a marina called “Cruise Port” located within a yacht
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 8 of 17 Page ID #:8



club. RODRIGUEZ FONSECA claimed that he does not know who makes

the arrangements, and that he is solicited for smuggling jobs

via “el mercado negro,” or the black market. RODRIGUEZ FONSECA

stated that he does not know the smugglers personally and that

he met one smuggler once in person on August 14, 2021. RODRIGUEZ

FONSECA described the person as a dark Mexican male,

approximately 50-60 years old.

L. SAs questioned RODRIGUEZ FONSECA about the details

surrounding the event occurring on August 15, 2021. RODRIGUEZ

FONSECA stated that the boat’s original destination was Long

Beach, California, but that somewhere along the coast, the

vessel ran out of gasoline. RODRIGUEZ FONSECA navigated the boat

to the gas pumps in Dana Point. When the boat arrived at the

pumps, RODRIGUEZ FONSECA stated that multiple people exited the

boat, leaving him and four individuals on board. RODRIGUEZ

FONSECA stated after fueling the boat, there was an issue with

the battery and the boat would not turn on. RODRIGUEZ FONSECA

stated there was a co-captain on board assisting him, but he

does not know his name. RODRIGUEZ FONSECA stated that the

unknown individual exited the boat at Dana Point and did not

come back on board. RODRIGUEZ FONSECA admitted that his

instructions were to continue onto the original destination of

Long Beach. RODRIGUEZ FONSECA stated that the boat was equipped

with a Global Positioning System (GPS). RODRIGUEZ FONSECA denied
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 9 of 17 Page ID #:9



having a cellphone, nor was one found on his person.

 M. While at the SCM, SAs were conversing with HSI Task Force

Officer (TFO) Dany Mancilla about the case, when TFO Mancilla

recognized RODRIGUEZ FONSECA as the subject of a previous

investigation involving a separate maritime narcotic smuggling

event.

N.   DHS record checks revealed that RODRIGUEZ FONSECA had been

previously arrested and convicted on June 12, 2017, for

possession with intent to distribute. RODRIGUEZ FONSECA was

sentenced to 366 days in prison for that conviction. On March

29, 2018, RODRIGUEZ-FONSECA was convicted in the United States

District Court in the Southern District of California for the

offense of bringing in illegal aliens without presentation and

aiding and abetting, in violation of Title 8 of the United

States Criminal Code Section 1324. For this offense, RODRIGUEZ-

FONSECA was sentenced to twenty-four (24) months of

imprisonment.

O. On or about November 29, 2019, RODRIGUEZ FONSECA was served a

Form I-860, Expedited Removal. RODRIGUEZ FONSECA was then

removed to Mexico at the San YSIDRO Port of Entry.

                 STATEMENTS FROM MATERIAL WITNESSES

           Material witness Jose Humberto ORTIZ Medina

     7.   On August 15, 2021, at approximately 11:14 pm, Border

Patrol Agent Intelligence (BPA-I) Dany Mancilla conducted a
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 10 of 17 Page ID #:10



video-recorded interview of Jose Humberto ORTIZ Medina. BPA-I

Roland Nejal witnessed the interview. Both agents were in plain

clothes with no weapons visible. The interview was conducted in

the Spanish language. At approximately 11:17 pm, ORTIZ was read

his Miranda Rights as per form I-214. ORTIZ acknowledged he

understood his rights and agreed to speak with agents without an

attorney present.

      8.    ORTIZ stated that his full name is Jose Humberto ORTIZ

Medina and that he has not used any other names. ORTIZ stated

that he is a citizen of Mexico and was born on March 24, 1973.

ORTIZ said he does not have any legal immigration documents that

allow him to remain in the United States. ORTIZ stated that he

had been deported to Mexico in 2010, after a judge ordered him

deported. ORTIZ said that he did not apply for or request

permission to re-enter the United States.

      9.    ORTIZ claimed he last entered the United States on

August 14, 2021, at 9 pm.

      10.   ORTIZ said that he entered the United States by boat.

ORTIZ intended to travel to Bakersfield, California. ORTIZ

stated that he understood it was illegal for him to re-enter

into the United States after being deported.



      Material witness Oscar SAAVEDRA-Flores

      11.   On August 15, 2021, Border Patrol Agent Intelligence
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 11 of 17 Page ID #:11



(BPA-I) Dany Mancilla conducted a material witness interview of

Oscar SAAVEDRA-Flores. BPA-I Roland Nejal witnessed the

interview. The interview was conducted in the Spanish language.

SAAVEDRA stated that he is a citizen of Mexico and was born on

November 25, 1976. SAAVEDRA said he does not have any legal

documents to allow him to remain in the United States. He

claimed that he was voluntarily returned to Mexico and has no

deportations. SAAVEDRA stated that he last entered in the United

States twenty years ago. He claimed that he last crossed near

the border in a car through San Ysidro, California. SAAVEDRA

stated he intended to travel to Los Angeles, California.

      12.   SAAVEDRA said he attempted to enter the United States

by boat. He stated that he made smuggling arrangements in

Tijuana through a person named Gordo. SAAVEDRA said he was

instructed to board the vessel by one of Gordo’s workers.

SAAVEDRA stated he boarded the boat in Popotla. He stated that

he did not board any other boats besides the one on which he was

arrested.

      13.   A photographic array depicting five individuals who

were apprehended in this event was presented to SAAVEDRA. Each

photo was numbered. SAAVEDRA identified the second photo as

himself. He identified the third, fourth, and fifth people as

passengers who were sitting next to him. He could not identify

the boat captain. He claimed the person who handled the gasoline
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 12 of 17 Page ID #:12



was not in the photos.

      14.   SAAVEDRA stated that he knows how to swim and that

everyone on the boat had a life jacket. He claimed that he was

not in fear while being on the boat. He stated that he was not

insulted, mistreated or threatened while on his trip. He stated

that there was no food on board.

      15.   A subsequent biometric fingerprint database check

revealed Oscar SAAVEDRA-Flores’s true name to be Enrique AZYA

TERAN (DOB 11/25/1981) and that SAAVEDRA had no criminal

history.

      Material witness Rocio BELANZO-Sarmiento

      16.   On August 16, 2021, at 1:14 A.M., Border Patrol Agent-

Intel (BPA-I) Dany Mancilla, Border Patrol Agent (BPA) Leticia

Rivera, and Border Patrol Agent (BPA) Desiray Raposa conducted a

video-recorded sworn statement of material witness Rocio

BELANZO-Sarmiento in the Spanish language. BELANZO was advised

of her right to speak with a Mexican Consular Official by BPA-I

D. BELANZO stated she understood her rights, as explained to

her, and declined to speak with the Mexican Consulate at that

time. BELANZO freely agreed to provide a statement, and no

threats or promises were made to her.

      17.   BELANZO stated she is a citizen and national of

Mexico, illegally present in the United States without any

immigration documents which would allow her to enter, or remain
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 13 of 17 Page ID #:13



in the United States (U.S.) legally. BELANZO stated that she has

been previously removed from the United States to Mexico on a

voluntary basis. BELANZO stated that she last entered the United

States one week ago, via the desert near Mexicali.

      18.   BELANZO stated that her intended destination was

Virginia, where her cousins live. BELANZO intended to find work

in the fields or carpentry. BELANZO stated that she had never

used another name. BELANZO stated she was born in Mexico and

currently resides in Veracruz, Mexico.

      19.   BELANZO stated that her cousins made the arrangements

for her to come to the United States. Therefore, she did not

know how much was going to be paid to her smugglers upon

arrival, but estimated $12,000 to $13,000.         BETANZO stated that

she knows that it is illegal to re-enter the United States

illegally after being deported.

      20.   BELANZO said that she did not have any fear of

persecution or torture should she be removed from the United

States.

      21.   BELANZO stated that her cousins made the arrangements

with an unknown subject and gave her instructions to go to

Tijuana, Mexico, where she stayed in an unknown house. BELANZO

stated that she was picked up at the unknown house in Tijuana,

by an unknown Uber driver at approximately 9:00 p.m. The unknown

Uber driver took BELANZO to a boat slip. BETANZO stated other
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 14 of 17 Page ID #:14



subjects were already at the vessel. BETANZO was told to get on

the vessel by an unknown subject.

      22.   BETANZO stated that she does not know how to swim well

but was not provided with a life jacket. BETANZO stated that she

feared for her life during the smuggling event.

      23.   BELANZO stated that she was not insulted, mistreated,

or threatened in any way, and she was not given food but was

given water while on the boat.

      24.   BELANZO was shown a photographic line-up and could not

identify the driver of the boat.       BELANZO stated that she was

able to identify the others on the boat but stated she was

unable to make out the face of anyone on the boat until after

they had landed due to poor lighting.

      25.   BELANZO stated that she did not know who had the GPS.

BELANZO stated that she did not know who the guide was or who

handled the gasoline.

      26.   BELANZO identified other photographs as passengers on

the boat.

      Material witness Marco Antonio MONTANO-Sanchez

      27.   On August 16, 2021, at approximately 2:29 a.m., Border

Patrol Agent-Intel (BPA-I) D.Mancilla and Border Patrol Agent

(BPA) L. Rivera took a sworn audio and video statement from

material witness Marco Antonio MONTANO-Sanchez in the Spanish

language. MONTANO was advised of his right to speak with a
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 15 of 17 Page ID #:15



Mexican Consular Official by BPA-I Mancilla on August 16, 2021,

at approximately 2:30 a.m., as witnessed by BPA L. Rivera.

MONTANO stated he did not wish to speak to the consulate office

at this time. MONTANO freely agreed to provide a statement, and

no threats or promises were made to him.         The interview was

conducted in the Spanish language.

      28.    MONTANO stated he is a citizen and national of Mexico,

illegally present in the United States without any immigration

documents which would allow him to enter, or remain in the

United States legally.

      29.    MONTANO stated he was born on April 25, 1980, in

Tijuana, Baja California, Mexico. MONTANO stated that he made

his smuggling arrangements while he was at his residence in

Tijuana.    MONTANO stated his family made all the smuggling

arrangements with a person named “Carlos.”         MONTANO stated that

his family members spoke with Carlos, who asked his family to

put down a deposit of approximately $500 to be smuggled by boat.

MONTANO stated he was going to pay a smuggling fee totaling

$17,000 USD.

      30.    MONTANO stated he stayed at his home in Tijuana before

leaving to the smuggling boat.       MONTANO stated he was picked up

by an Uber driver and was driven to “El Mercado Negro,” or the

“black market,” near the Ensenada Harbor, in Baja California,

Mexico.     MONTANO stated that he boarded the boat and was
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 16 of 17 Page ID #:16



instructed to take a seat in the cabin of the boat.          MONTANO

stated there was approximately 16 people inside the cabin of the

boat.

        31.   MONTANO stated that the boat left Ensenada, Mexico, on

August 14, 2021, at approximately 9:00 p.m. MONTANO admitted

that he knew he was making an illegal entry into the United

States by boat.     MONTANO stated that his ultimate destination

was to reach the state of Oregon to reunite with his family.

        32.   MONTANO stated he was given a life jacket and was

provided with water.     MONTANO stated he was not harassed,

threatened, or mistreated during the trip.

        33.   MONTANO was presented with a photographic line-up.

MONTANO was not able to identify everyone on the vessel.

MONTANO identified the fifth photograph as himself and the first

photograph as a passenger on the boat (Rocio BETANZO-Sarmiento).

MONTANO did not identify a boat captain or GPS navigator.

        34.   MONTANO stated that he made all declarations

voluntarily and was not promised or coerced into making any

statements.

        35.   A subsequent biometric fingerprint database check

revealed Marco Antonio MONTANO-Sanchez’s true name to be Jeovani

CHILEAN-MACARIO (DOB 10/25/1989) and that MONTANO had no

criminal history.
Case 8:21-mj-00559-DUTY Document 1 Filed 08/16/21 Page 17 of 17 Page ID #:17



                             IV. CONCLUSION


          For the reasons described above, there is probable

cause to believe that Fernando RODRIGUEZ FONSECA has committed

violations of Title 8, United States Code, Section 1326(a),

Attempted Illegal Reentry into in the United States Following

Deportation or Removal, and Section 1324(a)(1)(A)(i),

(a)(1)(A)(v)(I), Conspiracy to Bring and Attempt to Bring an

Alien to the United States at a Place Other Than a Designated

Port of Entry.


                                                    /s/
                                         MARINA DOINO, Special Agent
                                         Department of Homeland
                                         Security

Attested to by the applicant in
accordance with the requirements
of Federal Rule of Criminal
Procedure 4.1 by telephone on this
16th day of August, 2021.


  DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE
